MEMORANDUM **
Given the state of the record, which included evidence that the act was premeditated, the District Court did not clearly *645err when it determined that defendant attempted First Degree Murder as defined by USSG § 2A2.1(a)(l). See United States v. Ferryman, 444 F.3d 1183, 1185 (9th Cir.2006) (factual findings made at sentencing are reviewed for clear error).
Further, given the mid-level Guideline sentence imposed and the lack of sufficient factual support for a claim of disparity, the District Court adequately articulated its sentencing decision in accordance with 18 U.S.C. § 3553(a). See United States v. Knows His Gun, 438 F.3d 913, 918-919 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.